660 F.2d 120
Bobby H. HELMS, Petitioner-Appellant,v.Elie JONES, Warden, Respondent-Appellee.
No. 79-2596.
United States Court of Appeals,Fifth Circuit.*
Oct. 26, 1981.

Appeal from the United States District Court for the Middle District of Georgia.
James C. Bonner, Jr., UGA School of Law, Prisoner Legal Counseling Project, Athens, Ga., for petitioner-appellant.
Nicholas G. Dumich, Asst. Atty. Gen., Atlanta, Ga., for respondent-appellee.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before INGRAHAM, RONEY and THOMAS A. CLARK, Circuit Judges.
PER CURIAM:


1
The decision in this case represented by our opinion appearing in 621 F.2d 211 (5th Cir., 1980) has been reversed by the Supreme Court of the United States, --- U.S. ----, 101 S.Ct. 2434, 69 L.Ed.2d 118 (1981), and has been remanded by that Court to our court for further proceedings in conformity with the opinion of the Supreme Court.  Accordingly, we affirm the judgment of the United States District Court for the Middle District of Georgia heretofore entered by that court.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452 October 14, 1980